Citation Nr: 0009099	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-18 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed undiagnosed 
illness manifested by fatigue.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March to July 1988 and 
from March 1989 to March 1993.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the RO.  

The veteran testified at a personal hearing at the RO in 
January 1997.  

The Board remanded the case for additional development in 
February and September 1998.  

In July 1999, the Board granted service connection for sleep 
apnea and remanded the remaining issue for further 
development.  



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; his 
claim concerning service connection for fatigue, as a 
manifestation of an undiagnosed illness, is plausible.  

2.  The veteran did not manifest complaints or findings 
referable to fatigue while on active duty.  

3.  The veteran currently is not shown to have fatigue which 
can be attributed to an undiagnosed illness.  

4.  The veteran's previous symptoms of fatigue are shown to 
have been due to diagnosed sleep apnea and diabetes mellitus.  



CONCLUSION OF LAW

The veteran is not shown to have current fatigue related to 
an undiagnosed illness due to disease or injury which was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.317 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of service connection for fatigue as a 
manifestation of an undiagnosed illness is well grounded.  
The claims file reflects that the veteran served in the 
Southwest Asia theater of operations, and he claims that he 
has a undiagnosed illness manifested by fatigue, arising from 
his Gulf War service. Thus, he has presented a plausible 
claim.  See 38 U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such a condition.  Such evidence must be medical unless 
it relates to a condition as to which, under the Court's case 
law, lay observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is demonstrated during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  

The Board notes that Congress enacted the Persian Gulf War 
Veteran's Act, Title I of the Veterans Benefit Improvement 
Act of 1994 (P.L. 103-446), effective on November 2, 1994, 
codified as 38 U.S.C.A. § 1117, which authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veteran's Act, VA 
promulgated 38 C.F.R. § 3.317 which defined qualifying 
Persian Gulf service.  The regulation also established the 
presumptive period for service connection and a broad but 
non-exclusive list of signs or symptoms, which includes 
fatigue, that might be representative of undiagnosed 
illnesses for which compensation might be paid.  That 
presumptive period encompasses any such disability that 
becomes manifest to a compensable degree through December 31, 
2001.  38 C.F.R. § 3.317.  

After a full review of the record, the Board concludes that 
the evidence is against the veteran's claim.  The veteran 
served on active duty in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Storm.  He 
claims that he suffered from symptoms of chronic fatigue due 
to an undiagnosed illness resulting from his Persian Gulf 
service.  

A careful review of the service medical records shows that he 
manifested by no complaints or diagnoses of fatigue during 
active service.  The post-service medical records do show 
complaints of fatigue.  However, on the most recent VA 
examination in August 1999, the examiner concluded that the 
veteran did not meet the criteria for a diagnosis of chronic 
fatigue syndrome.  

The VA examiner added that the veteran currently had no 
symptoms of fatigue and that the symptoms had resolved since 
he had surgery for obstructive sleep apnea.  The examiner 
indicated that fatigue might have been due to a combination 
of uncontrolled diabetes mellitus and obstructive sleep 
apnea.  As such, the evidence shows that the veteran is not 
currently suffering from symptoms of fatigue and that his 
previous complaints of fatigue were attributed to known 
diagnoses, i.e., sleep apnea and diabetes mellitus.  

The veteran has asserted that his fatigue is due to an 
undiagnosed illness from serving during the Persian Gulf War, 
but the Board finds nothing in the claims file to indicate 
that the veteran is a medical professional who would have the 
expertise to provide an opinion as to the questions of 
medical diagnosis and causation presented in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the Board finds that the preponderance of the evidence is 
against the veteran's claim, service connection for an 
undiagnosed illness manifested by fatigue under the 
provisions of 38 U.S.C.A. § 1117 (West 1991 and Supp. 1999) 
and 38 C.F.R. § 3.317 (1999) is denied.  




ORDER

Service connection for an undiagnosed illness manifested by 
fatigue is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

